Exhibit 10.1
CONFIDENTIAL
CONFIDENTIAL SEPARATION AGREEMENT BETWEEN
SUTURA, INC. AND DAVID TECKMAN
      This Separation Agreement is entered into this 15 day of May, 2008,
between David R. Teckman (“Executive”) and Sutura, Inc. (the “Company”).
I.      RECITALS
     A. Executive was employed by the Company as its President and Chief
Executive Officer until his employment ended on or about February 26, 2008 (the
“Separation Date”).
     B. In connection with his employment by the Company, Executive was granted
750,000 shares of the Company’s common stock pursuant to the Written Consent of
the Board of Directors of Sutura, Inc., dated October 3, 2006 (the “2006 Written
Consent”).
     C. Executive and the Company desire to resolve all of Executive’s potential
claims on the terms set out in this Separation Agreement.
II.      AGREEMENT
     Therefore, in consideration of the mutual promises and provisions contained
in this Separation Agreement and the Release of Sutura referred to below, the
parties, intending to be legally bound, agree as follows:
     1. Separation. By signing this Agreement, Executive confirms the
termination of his employment as an employee and his resignation as an officer
of the Company, effective at the close of business on the Separation Date.
Executive will sign such other documents as deemed reasonably necessary to
accurately reflect such termination in the Company’s corporate records.
     2. Release by Executive. At the same time that he executes this Separation
Agreement, Executive shall also execute the release that is attached to this
Separation Agreement as Exhibit A (the “Release of Sutura”).
     3. Release by Company. Provided Executive signs and does not rescind this
Separation Agreement, the Release of Sutura, the Whitebox Separation Agreement,
and the Release of Whitebox within the applicable rescission periods, the
Company agrees to release Executive from all claims it may have against
Executive as of the date of this Agreement, provided, however, the Company does
not agree to release any claims that the law does not allow to be waived, or any
claims that may arise after the date of this Agreement.
     4. Consideration. If Executive executes the Release of Whitebox and the
Release of Sutura and delivers them to the Company within the times specified in
the Release of Whitebox and the Release of Sutura and the applicable rescission
periods expire without a rescission by Executive, the Executive will receive
from the Company the following severance benefits:

 



--------------------------------------------------------------------------------



 



          a. The Company will pay Executive a lump sum payment of $520,699.24,
less applicable withholdings, within 15 days after the expiration of the
applicable rescission periods. Such lump sum payment represents an amount equal
to a bonus for the 2007 calendar year ($255,000.00), twelve months severance in
the amount of Executive’s annual base salary ($250,000.00), and additional
severance in an amount equal to the Company’s share of twelve months worth of
medical benefit premiums for Executive ($15,699.24).
          b. The Company will vest all of Executive’s options to purchase shares
of common stock of the Company, effective the date of the expiration of the
rescission periods, and Executive will have 30 days from the expiration of the
rescission periods to exercise such options before such options will expire and
cease to be outstanding. Executive acknowledges and agrees that the options
listed in this paragraph below are Executive’s only options to purchase shares
of the common stock of the Company.

              Plan   Date of Grant   Exercise Price   Number of Shares          
    2006 Written Consent   10/03/06   $.06   750,000

          c. At the same time as the above payments to Executive, the Company
will pay Executive’s legal counsel, Lindquist & Vennum, $40,000.00 for legal
fees incurred by Executive in the matter of David R. Teckman v. Sutura, Inc. and
Anthony A. Nobles.
     5. Right to Consult with an Attorney. Executive understands and
acknowledges that he is hereby being advised by the Company to consult with an
attorney prior to signing this Separation Agreement and the Release of Sutura.
     6. Consideration and Rescission. The periods described in the Release of
Sutura during which Executive may consider whether to sign or rescind the
Release of Sutura and the procedures stated in the Release of Sutura for
accepting or rescinding the Release of Sutura also apply to this Separation
Agreement. This Separation Agreement, the Release of Sutura, the Whitebox
Separation Agreement, and the Release of Whitebox must be accepted or rescinded
together. Rescission of one of these documents will be deemed a rescission of
all of these documents.
     7. Non-Disparagement. Executive will not at any time disparage, defame or
besmirch the reputation, character, image, products or services of the Company,
any of its affiliates, or the reputation or character of any of their current or
former directors, officers, employees or agents. The Company will cause the
current members of the Board of Directors of the Company and the current
officers of the Company to not at any time disparage, defame or besmirch the
reputation or character of Executive.

2



--------------------------------------------------------------------------------



 



     8. Confidentiality.
          a. General Standard. The provisions of this Separation Agreement and
the Release of Sutura (collectively “Confidential Separation Information”) will
be forever treated as confidential. Accordingly, Executive and the Company will
not disclose Confidential Separation Information to anyone at any time, except
as provided in paragraph 8.b below.
          b. Exceptions.

  (i)   It will not be a violation of this Separation Agreement for Executive to
disclose Confidential Separation Information to his immediate family, his
attorneys or tax advisors, or as required by law.     (ii)   It will not be a
violation of this Separation Agreement for the Company representatives to
disclose Confidential Separation Information to its officers, directors,
attorneys, auditors, employees and agents who have a need to know such
information in the course of performing their duties or responsibilities for the
Company.

     9. Non-Admission. Nothing in this Separation Agreement or the Release of
Sutura is intended to be, nor will be deemed to be, an admission by the Company
that it has violated any law or that it has engaged in any wrongdoing.
     10. Entire Agreement. This Separation Agreement and the Release of Sutura
supersede all prior oral and written agreements, representations, and promises
between the parties relating to Executive’s employment with the Company. This
Separation Agreement and the Release constitute the entire agreement between the
parties with respect to Executive’s employment with the Company and the
termination of that employment. Executive acknowledges that there were no
inducements or representations leading to the execution of this Separation
Agreement or the Release of Sutura, except as stated in this Separation
Agreement.
     11. Voluntary and Knowing Action. The parties acknowledge that they
understand the terms of this Separation Agreement and that they are voluntarily
entering into this Separation Agreement. The parties intend to be legally bound.
Executive represents that he is legally able and entitled to enter into this
Separation Agreement and the Release of Sutura and to receive the consideration
described in paragraph 4 above.
     12. Governing Law. All matters relating to the interpretation,
construction, application, validity and enforcement of this Separation Agreement
shall be governed by the laws of the State of Minnesota without giving effect to
any choice or conflict of law provision or rule, whether of the State of
Minnesota or any other jurisdiction, that would cause the application of laws of
any jurisdiction other than the State of Minnesota.
     13. Jurisdiction and Venue. Executive and the Company consent to the
jurisdiction of the courts of the State of Minnesota and the United States
District Court for the District of Minnesota for the purpose of resolving all
issues of law, equity, or fact, arising out of or in

3



--------------------------------------------------------------------------------



 



connection with this Separation Agreement. Any action involving claims of a
breach of this Separation Agreement shall be brought in such courts. Each party
consents to personal jurisdiction over such party and venue in the state and
federal courts identified above.
     14. Tax Matters. In connection with any payment due to Executive under this
Agreement, the Company shall withhold such amounts as are required by any
applicable income tax laws or regulations. Executive acknowledges and agrees
that neither the Company nor anyone acting on its behalf has made any
representations to him concerning the tax consequences of entering into this
Separation Agreement and receiving the consideration specified in it, and that
he has not relied on any tax advice from the Company or anyone acting on its
behalf.

           
 
  SUTURA, INC.
 
       
 
  By    
 
       
David R. Teckman
       
 
  Its    
 
       

4



--------------------------------------------------------------------------------



 



CONFIDENTIAL
RELEASE OF SUTURA, INC.
BY DAVID R. TECKMAN
Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:

  A.   I, me, and my include both me and anyone who has or obtains any legal
rights or claims through me.     B.   Sutura means Sutura, Inc., any company
related to Sutura, Inc. in the present or past (including without limitation,
its predecessors, parents, subsidiaries, affiliates, joint venture partners, and
divisions), and any successors of Sutura, Inc.     C.   Company means Sutura;
the present and past officers, directors, committees, shareholders, partners,
and employees of Sutura; any company providing insurance to Sutura in the
present or past; the present and past employee benefit plans sponsored or
maintained by Sutura (other than multiemployer plans) and the present and past
fiduciaries of such plans; and anyone who acted on behalf of Sutura or on
instructions from Sutura.     D.   Agreement means the Separation Agreement
between Sutura and me that I am executing on the same date on which I execute
this Release.     E.   My Claims means all of my rights that I now have to any
relief of any kind from the Company, including without limitation:

  1.   all claims arising out of or relating to my employment with Sutura or the
termination of that employment;     2.   all claims arising out of or relating
to the statements, actions, or omissions of the Company;     3.   all claims for
any alleged unlawful discrimination, harassment, retaliation or reprisal, or
other alleged unlawful practices arising under the laws of the United States or
any other country or of any state, province, municipality, or other unit of
government, including without limitation, claims under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, 42 U.S.C. § 1981, the
Employee Retirement Income Security Act, the Equal Pay Act, the Worker
Adjustment and Retraining Notification Act, the Sarbanes-Oxley Act, the
Minnesota Human Rights Act, the Fair Credit Reporting Act, the California Fair
Employment and Housing Act, the Unruh Civil Rights Act, the California Law on
Equal Pay, and workers’ compensation non-interference or non-retaliation
statutes (such as Minn. Stat. § 176.82);

1

EXHIBIT A



--------------------------------------------------------------------------------



 



  4.   all claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;     5.
  all claims for compensation of any kind, including without limitation,
bonuses, commissions, stock-based compensation or stock options, vacation pay,
perquisites, relocation expenses, and expense reimbursements;     6.   all
claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages;     7.   all claims and rights I have under California
Civil Code section 1542, which states that: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor”; and     8.   all claims for attorneys’
fees, costs, and interest.     However, My Claims do not include any claims that
the law does not allow to be waived, any claims that may arise after the date on
which I sign this Release, any claims related to the enforcement of the $100,000
Note executed by Sutura in favor of Executive, or any claims for breach of the
Agreement.

Agreement to Release My Claims. I will receive consideration from Sutura as set
forth in the Agreement if I sign and do not rescind this Release as provided
below. I understand and acknowledge that that consideration is in addition to
anything of value that I would be entitled to receive from Sutura if I did not
sign this Release or if I rescinded this Release. In exchange for that
consideration I give up and release all of My Claims. I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims. The consideration that I am receiving is a fair compromise for the
release of My Claims.
Additional Agreements and Understandings. Even though Sutura will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.

2



--------------------------------------------------------------------------------



 



Confidentiality. I understand that the terms of this Release are confidential
and that I may not disclose those terms to any person except under the
circumstances described in the Agreement.
Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release. My decision whether to sign this Release is my own voluntary
decision made with full knowledge that the Company has advised me to consult
with an attorney.
Period to Consider the Release. I understand that I have 21 days from the day
that I receive this Release, not counting the day upon which I receive it, to
consider whether I wish to sign this Release. If I sign this Release before the
end of the 21-day period, it will be my voluntary decision to do so because I
have decided that I do not need any additional time to decide whether to sign
this Release. I also agree that any changes made to this Release or to the
Agreement before I sign it, whether material or immaterial, will not restart the
21—day period.
My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it.
Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to Sutura
by hand or by mail within the 21-day period that I have to consider this
Release. To rescind my acceptance, I must deliver a written, signed statement
that I rescind my acceptance to Sutura by hand or by mail within the 15-day
rescission period. All deliveries must be made to Sutura at the following
address:
Mark Strefling
Chief Legal Officer
Whitebox Advisors, LLC
3033 Excelsior Blvd, Suite 300
Minneapolis, MN 55416
If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be: (1) postmarked within the period stated above; and (2) properly
addressed to Sutura at the address stated above.
Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims.
Governing Law. All matters relating to the interpretation, construction,
application, validity and enforcement of this Release shall be governed by the
laws of the State of Minnesota without giving effect to any choice or conflict
of law provision or rule, whether of the State of Minnesota or any other
jurisdiction, that would cause the application of laws of any jurisdiction other
than the State of Minnesota.

3



--------------------------------------------------------------------------------



 



My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with Sutura. No child support orders, garnishment orders, or other
orders requiring that money owed to me by Sutura be paid to any other person are
now in effect.
I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement. I am voluntarily
releasing My Claims against the Company. I intend this Release and the Agreement
to be legally binding.

             
Dated:
       
 
       
 
      David R. Teckman

4